In an action to foreclose a mortgage, the defendant mortgagor appeals from (1) an order of the Supreme Court, Suffolk County, entered October 15, 1977, which, inter alia, granted plaintiff’s motion for summary judgment and (2) a further order of the same court, dated January 17, 1978, which denied his motion for a rehearing based upon additional papers. Order entered October 15, 1977 reversed, and motion for summary judgment denied. Appeal from the order dated January 17, 1978 dismissed as academic in the light of the determination on the appeal from the order entered October 15, 1977. Appellant is awarded one bill of $50 costs and disbursements to cover both appeals. There exist in this case issues of fact (e.g., whether interest payments were timely made in accordance with the terms of the mortgage) necessitating a trial. Titone, J. P., Rabin, Gulotta and Hawkins, JJ., concur.